


SECOND AMENDED AND RESTATED DEVELOPMENT AND MANUFACTURING AGREEMENT
 
Between
 
PLANTRONICS B.V.
 
and
 
GOERTEK, INC.
 
*** Certain information in this Agreement has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
 
This SECOND AMENDED AND RESTATED DEVELOPMENT MANUFACTURING AGREEMENT (this
"Agreement") is made and entered into as of March 20, 2009 (the “Effective
Date”)  between:  PLANTRONICS B.V., a Netherlands corporation, with principal
offices at Southpoint, Building C, Scorpius 140, 2132 LR  Hoofddorp, the
Netherlands ("Plantronics") and, for certain limited purposes as set forth
herein  Plantronics Communications Technology (Suzhou) Co. Ltd. (“Plantronics
PCH”), and  GoerTek, Inc. , a Chinese business entity , acting on behalf of
itself and its Affiliates, with its principal place of business located at No.
268 Dong Fank Road; Hi Tech Industry Development District; Wei Fang, Shandong
266031. (“GoerTek ”).
 
RECITALS
 


 
A.       Plantronics has developed one or more custom and unique wireless
communication products and intends to design in the future other custom and
unique wireless communication products.
 
B.        Plantronics from time to time wishes to have GoerTek to develop one or
more custom and unique wireless communication products solely for Plantronics.
 
C.        Plantronics intends to  cause Plantronics PCH to transfer to GoerTek
certain “Production Equipment” (as defined below) located in China and the right
to manufacture the “Transferred Products” (as defined below);
 
D.        GoerTek intends to acquire such Production Equipment and to
manufacture Products (as defined below) for Plantronics pursuant to the
provisions of this Agreement;
 
E.        GoerTek, in addition to its development and manufacturing obligations,
is also willing to undertake the packaging obligations for the Products.
 
F.        Plantronics and its affiliated companies intend to purchase and
GoerTek is willing to sell production quantities of the Products manufactured by
GoerTek.
 
G.        On July 15, 2006, the parties signed the Development Manufacturing
Agreement (the “Original Agreement”), and on November 21, 2007, the parties
amended the Original Agreement by signing an Amended and Restated Development
Manufacturing Agreement (the “First Amended and Restated Agreement”);
 
H.       On March 9, 2009, the parties signed a Term Sheet which set forth an
agreement in principle under which the First Amended and Restated Agreement
would be amended and restated through execution of this Agreement to reflect the
terms, conditions and intent of the Term Sheet.
 
I.        The First Amended and Restated Agreement, as amended and restated by
this Second Amended and Restated  Agreement, shall be deemed effective from
March 20, 2009 and shall remain in effect until the expiration of the Initial
Term (as defined in Article 16).
 
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties agree as follows:
 
 
1.  
PURPOSES OF THE AGREEMENT

 
1.1.  
General Framework.  The purposes of this Agreement are:

 
(a)  
To ensure the timely development and certification of new Products by GoerTek
for Plantronics.

 
(b)  
To provide for the transfer of the Production Equipment to GoerTek, the
manufacture of the Transferred Products and to ensure the timely development of
the manufacturing processes necessary for the manufacture of the Products.

 
(c)  
To define the agreement, development model, quality standards and specifications
on the Products manufactured by GoerTek for Plantronics.

 
(d)  
To provide for the sale by GoerTek to Plantronics of Products manufactured by
GoerTek for Plantronics.

 
(e)  
To define the rights and obligations of the parties in the intellectual property
developed or transferred pursuant to this Agreement.

 
(f)  
In the event of a dispute between the parties as to their respective rights and
obligations, to define the methods and procedures which will guide them as they
work to resolve any and all such disputes.

 
1.2.  
Development and Manufacturing Models

 
JDM (Joint Development Manufacturing) model. Plantronics provides industrial
design, product features, performance, price and /or other requirements to
GoerTek for development of the Products.  This includes products developed by
Plantronics for GoerTek to modify to create new Products for Plantronics.
 
 
ODM (Original Development Manufacturing) model. GoerTek initiates the
development of Products for Plantronics and offers Plantronics the right  to
select the Products for purchase.  Plantronics may provide to GoerTek
requirements on industrial design, product features, performance, price and /or
other requirements to finalize or develop Products for Plantronics.
 
 
Bulk Pack or Retail Pack. GoerTek shall develop packaging materials for the
Products and package the Products according to the requirements of Plantronics.
 
 
2.  
DEFINITIONS

 
2.1.
“Affiliate” means any entity or association directly, or indirectly through one
or more intermediaries, which controls or is controlled by, or is under common
control with, with the person specified.

 
2.2.
“Development Completion Date” means the date upon which Plantronics accepts the
Final Samples delivered by GoerTek as set forth in the applicable Development
and/or Manufacturing Program.

 
2.3.
“Development and Manufacturing Program” means the program for development and
manufacturing of a Product.  Each Development Program will be  attached as one
or more  Exhibits to this Agreement and will incorporate all relevant
information pertaining to the relevant Product, which may include, without
limitation:  Development Schedule, Product Specifications and Tooling
Specifications, Purchase Terms, Long Lead Time Components, Plantronics Qualified
Suppliers and Quality Requirements.

 
2.4.
“Development Schedule” means the schedule for the development of a Product under
the applicable Development and/or Manufacturing Program.

 
2.5.
“Final Samples” means the finalized Product as set forth in the applicable
Development and/or Manufacturing Program, to be delivered to and used by
Plantronics, for qualification testing in accordance with the final Milestone of
a Development Schedule.

 
2.6.
 “Milestone” means each phase of the Development Schedule of a Development
and/or Manufacturing Program.

 
2.7.
“Plantronics PCH” shall mean Plantronics Communications Technology (Suzhou) Co.
Ltd.

 
2.8.
 “Plantronics Test Equipment” means electrical test equipment or fixtures that
Plantronics may provide to GoerTek for electrical testing or trouble shooting of
Products.

 
2.9.
 “Production Equipment” shall mean any production equipment, production lines,
research and development equipment, and factory tooling that GoerTek purchases
from Plantronics  PCH under this Agreement.

 
2.10.
“Products” mean any products or parts developed and/or manufactured by GoerTek
in accordance with  this Agreement and the Schedules hereto which conform to the
Specifications in the applicable Development and/or Manufacturing Program. The
defined term “Products” shall include (i) the “Current Bluetooth Headsets” (as
defined below);  (ii)  any new Bluetooth product development, including the
Diamond product (collectively, “NPD”); and (iii) all related Bluetooth
accessories and spares (collectively, the “Accessories”).  The Current Bluetooth
Headsets are defined as the following products: Warhol (E230), Ruby (Discovery
925), Aruba (Voyager 520), Lego (E 390, E380), and Bora Bora (Voyager Pro).

 
2.11.
“Purchase Order” means an order for the purchase of Products.

 
2.12.
“ROHS” means Restriction of Hazardous Substance directives.

 
2.13.
“Samples” means, with respect to a Product, the partially tested devices which
are delivered to Plantronics, upon its request, prior to delivery of fully
tested Final Samples.

 
2.14.
“Specifications” means the form, fit and function descriptions and
specifications for a Product described in the specifications document of the
applicable Development and/or Manufacturing Program.

 
2.15.
“Test Specifications” means the functional and parametric tests to be performed
on a Product for the purpose of accepting or rejecting it as set forth in the
applicable Development and/or Manufacturing Program.

 
2.16.
“Transferred Products” shall collectively mean the Current Bluetooth Headsets,
NPD and the Accessories.

 
  2.17.
 “Tooling” means the molds used for the manufacture of the component plastic
parts of a Product that is customized for Plantronics or is transferred
Production Equipment.

 
                       2.18.
“Web Supplier Program” means a web based tool used by Plantronics to enable
its  suppliers to manage Plantronics’ inventory requirements.  The Web Supplier
Program provides GoerTek with information on Plantronics’ inventory to enable
GoerTek   to manage accordingly.

 
        2.19 “WEEE” means Waste Electrical and Electronics Equipment directives.
 
 
3.  
MANAGEMENT GROUP

 
3.1. Supervision by Management Group. The parties shall supervise their
performance under this Agreement through periodic management meetings.  The
meetings will be conducted by a selected group of key management personnel from
both parties (the “Management  Group”), the representatives of which shall be
identified and their contact information shall be specified in Appendix B to
this Agreement.
 
3.2 Dispute Resolution by Management Group.  Both parties acknowledge and agree
that they must cooperate in order to ensure that the purposes of this Agreement
are achieved. GoerTek and Plantronics shall cooperate fully with one another in
connection with all matters related to their performance of this Agreement.  In
the event of dispute between the parties, the Management Group shall diligently
pursue resolution of such dispute on terms that are reasonably intended to
achieve for both parties the purposes of Agreement.  If the parties are unable,
despite reasonable efforts to resolve any dispute, the differences between the
parties shall be resolved under the procedures set out in Section 24.
 
 
4.  
COMPENSATION FOR DEVELOPMENT OF PRODUCT.  Plantronics shall pay to GoerTek the
fixed sum, Non-Recurring Engineering (NRE) and Tooling Charge, in accordance
with fees identified in the applicable Development and/or Manufacturing Program.
For purposes of clarification, Plantronics shall not pay any compensation to
GoerTek with regard to and development related to the Transferred Products.,
with the exception of the NPD products (excluding the Diamond Product)  GoerTek
will not receive any other compensation for its development efforts under this
Agreement unless specifically agreed otherwise in writing by Plantronics.

 
 
               5.    DESIGN AND MANUFACTURING CHANGES
 
     5.1  Design Changes Requested by Plantronics or GoerTek.  Either party may,
at any time during the term of this Agreement, request necessary changes to the
Specifications.  Either party may submit a request in writing to the other party
for a change to the Specifications. GoerTek must provide to Plantronics detail
of change requested, a detail cost impact analysis and an estimate of any
schedule change resulting from a request to change the Specifications.
 
         5.2  Design Changes Affecting Development Schedule.  Plantronics must
approve any changes in the Development Schedule or Plantronics’ purchase price
for the Product. GoerTek must provide to Plantronics a detailed cost impact
analysis and an estimate of any schedule change resulting from a request to
change the Specifications.
 
         5.3  Changes in Manufacturing Process or Location.  GoerTek must not
make any change to its manufacturing process or location (currently located at
Weifang, China) without prior written approval from Plantronics. GoerTek shall
notify Plantronics a minimum of 6 months in advance of any manufacturing process
or location change to provide sufficient lead time for Plantronics to do
qualification, including samples qualification on Products.
 


 
              6.
PURCHASE OF PRODUCTION EQUIPMENT

 
6.1 
Purchase of Production Equipment.    GoerTek shall have the right (but not the
obligation) to purchase from Plantronics  PCH  any  Production Equipment that
GoerTek  may reasonably need to fulfill this Agreement. The parties intend that
GoerTek shall purchase all of the Production Equipment it may need from
Plantronics PCH rather than obtaining or using such equipment from other
sources. GoerTek shall purchase such Production Equipment at “Net Book Value”
(as defined in Section 6.2 below).  For purposes of clarification, Plantronics
PCH shall offer to transfer all of its factory tooling to GoerTek and GoerTek
shall have the option to purchase any of such tooling at a price based upon Net
Book Value.  With respect to any Plantronics tooling that is in the possession
of its suppliers, Plantronics shall transfer any of such tooling that GoerTek
may need but Plantronics shall continue to own such tooling. The transfer of all
tooling shall be handled through the Transfer Plan.



6.2 
Net Book Value & Taxes.   The “Net Book Value” of the Production Equipment shall
mean the net book value as recorded in Plantronics accounting records in United
States Dollars  under United States GAAP as of February 28, 2009, less normal
depreciation recorded under United States GAAP from the period February 28, 2009
to the purchase date plus any additions, if any, from the period February 28,
2009 through the date of purchase.  GoerTek shall exercise its right to purchase
from Plantronics any Production Equipment by June 30, 2009.



For purposes of clarification, Plantronics and GoerTek shall reasonably
negotiate the purchase price of the Production Equipment based upon the Net Book
Value. GoerTek shall pay all taxes and duties (including VAT transfer taxes)
associated with its purchase of the Production Equipment. For purposes of
clarification, this will not include any taxes related to any tax credits that
Plantronics may have received from the Chinese government in connection with the
establishment of its Chinese facility or the original purchase of the Production
Equipment.


6.3 
Payment of Logistics Costs.   GoerTek shall pay all of the logistics costs
related to the transfer of the Production Equipment under the Transfer Plan as
set forth on Exhibit E hereof. The parties shall mutually agree as to the costs
that shall be set forth on Exhibit E. Plantronics shall use its best efforts to
cause its suppliers to transfer the tooling and other required Production
Equipment to GoerTek. For purposes of clarification, in the event Plantronics is
unable to transfer any tooling necessary for the manufacture of the Transferred
Products, GoerTek shall pay the costs of repeat tooling up to a maximum amount
of $80,000.  The parties intend that the transfer of the Transferred Products
shall be completed within four months after Plantronics directs  GoerTek to
begin manufacturing production.



6.4 
Repurchase Option.  Upon the termination of this Agreement,  Plantronics shall
have the option to repurchase any tooling equipment that it sold to GoerTek at
the same price that GoerTek paid for such equipment. With respect to supplier
tooling (i.e., where Plantronics has retained title to the tooling), Plantronics
may require that GoerTek either return such tooling or destroy it.



6.5 
Sale of Inventory.  GoerTek hereby agrees to purchase all of Plantronics raw
materials and components of the Transferred Products  at the most updated
pricing that Plantronics paid its suppliers. In the event that any such
inventory is more than ten (10) weeks  old, Plantronics and GoerTek shall
negotiate a fair and reasonable price in good faith.  Plantronics shall use its
best efforts to support GoerTek’s vertical integration starting on August 1,
2009.



 
7.           PRODUCT MARKING
 
7.1   Marking.  GoerTek will mark each Product with a unique sequential serial
number, the date of manufacturing, and the technical revision on bottom of the
product housing, as well as any other markings as required in the Specifications
of each Development and Manufacturing Program.
 
7.2   Country of Origin.  GoerTek will mark each Product with country of origin
as required by the customs authorities of the country where the Products will be
delivered to Plantronics.  GoerTek will provide to Plantronics these
certificates of origin of the Product as are reasonably requested by
Plantronics.
 
7.3   No Other Marks.  Except for marking Products as provided in this Section
7, GoerTek will not use any trademark, trade name, trade dress or any name,
picture, or logo which is commonly identified with Plantronics or any of its
parent, subsidiary or affiliate companies without the express written permission
of Plantronics.  GoerTek will completely remove the marking or name on a Product
which has not been authorized by Plantronics.
 
 
8.
USER GUIDE AND RELATED RETAIL PACK MATERIALS.  From time to time, Plantronics at
its sole discretion may require GoerTek to develop and purchase retail pack
materials and package the Products. GoerTek will complete such services
according to the specifications and information provided by Plantronics. All
such packaging materials must be pre-approved by Plantronics prior to
production. In addition, if requested by Plantronics, GoerTek will provide all
relevant information relating to the Product to enable Plantronics to create it
own packaging and marketing materials for the Product.

 
9.           QUALITY
 
9.1  Conformance to Specifications.  GoerTek will manufacture Products to be
100% in conformance with the Specifications and Plantronics' quality acceptance
requirements as identified in the each Development and/or Manufacturing Program
or other documentation as provided by Plantronics. GoerTek will only use
components and materials that are qualified and approved by Plantronics on
manufacturing of Products. GoerTek will ensure that the Products meet quality
acceptance requirements and functional tests as required in the applicable
Development Manufacturing Program.  GoerTek must maintain an inspection
procedure and quality assurance program for the Products to ensure compliance
with the requirements under this Section 9.1.  GoerTek s failure to comply with
quality requirements will be a material breach of this Agreement.  The quality
requirements are set forth at Exhibit G hereof and as Exhibit G may hereafter be
updated.
 
9.2
  Plantronics Testing Equipment.  Plantronics may provide to GoerTek, free of
charge and at its sole discretion, electrical test equipment or fixtures solely
to assist in testing and trouble shooting the Products.  If requested by
Plantronics or if GoerTek ceases to manufacture the Products, GoerTek will
deliver all Plantronics Test Equipment to Plantronics as listed in the
Development and/or Manufacturing Program attached hereto.  GoerTek will
surrender the Plantronics Test Equipment in its original condition, reasonable
wear and tear resulting from use or passage of time excepted.

 
9.3  Source Inspection.  GoerTek will permit Plantronics to enter its premises,
at reasonable times, for the purpose of inspecting and testing units of the
Product and to check the materials and method of manufacture, assembly,
labeling, testing and packaging in order to ensure that the same conform to the
Specifications and the requirements of this Agreement.  GoerTek , without
additional charge, will provide reasonable assistance to Plantronics to
facilitate these inspections.  If GoerTek experiences problems with its
suppliers which result in delays or inability to deliver Products to Plantronics
or result in epidemic failures as described in Section 14.5, then GoerTek will
notify and work with Plantronics to remedy these problems. GoerTek is solely
responsible for any defect or other failure in the Product to meet the
Specifications and requirements of this Agreement.  Plantronics may inspect
Products delivered to it at any time. Plantronics will use its best efforts to
cooperate with GoerTek in mitigating any quality issues that result from  any
defects caused by Plantronics vendors.
 
9.4   Incoming Inspection.  Plantronics may inspect and test all Products prior
to acceptance or rejection, and may refuse to accept Products which do not
conform to the Specifications.  Plantronics may reject Product during the first
30 days after receipt.  GoerTek will replace all non-conforming Products within
30 days from the date received from Plantronics and will pay return shipping
costs.  Plantronics’ payment for delivered Products does not constitute
acceptance of those Products by Plantronics.
 
9.5   Process Review.  Plantronics has the right to review GoerTek 's
manufacturing and quality assurance processes and to requalify the Product
periodically upon notice to GoerTek . GoerTek will implement all necessary
changes required by Plantronics based upon its review of GoerTek’s procedures.
 
9.6   Process Control Data.  Upon request GoerTek shall provide to Plantronics
statistical process control data on critical processes and yield and failure
analysis reports detailing the cause of the failure.  GoerTek shall provide
these reports to Plantronics in a format and frequency mutually agreed upon by
GoerTek and Plantronics.
 
9.7   Regulatory Approval.  GoerTek must obtain and maintain regulatory
approvals and listings for the Product, if requested by Plantronics to do so in
writing, including all required recurring compliance testing.
 
 
9.8   Compliance with Regulations.  GoerTek must comply with all laws, rules and
regulations applicable to its performance of this Agreement, including those
relating to hazardous materials, toxic substances. The Products must comply with
RoHS and WEEE directives from regulatory organizations.
 
 
10.           PRODUCT PRICING
 
10.1  Price for Products . GoerTek will sell the Products (other than
Transferred Products) to Plantronics at the per-unit price for each Product
based on the pricing identified in the Development and/or Manufacturing Program
for that Product  The pricing may be changed only upon a written statement
signed by authorized representatives of both parties.  Plantronics will pay for
the Products in United States Dollars.
 
10.2  No Additional Charges.  Plantronics’ purchase price for the Products will
not include any additional amounts, without Plantronics’ prior written consent.
 
10.3  Sales Taxes.  Plantronics will pay applicable sales or use taxes, as well
as any applicable import duties at the destination country.
 
10.4  Price Increase.   Any reasonable increases in prices require prompt notice
to Plantronics with reason and details, and are subject to Plantronics’ prior
written approval. Plantronics shall response within 5 days after receipt of
GoerTek’s notice.
 
10.5  Pricing for Transferred Products; MFN.  Goertek shall provide Plantronics
with the pricing for the Transferred Products as set forth at Exhibit F to this
Agreement. GoerTek shall quote overhead and margin pricing for Diamond that
shall not exceed such pricing for Ruby. During the Term of this
Agreement,  GoerTek shall provide terms and conditions (pricing and otherwise)
with respect to the manufacturing of the Transferred Products that, when taken
as a whole, are no less favorable to Plantronics than those offered by GoerTek
to any other customer on a worldwide basis irrespective of volume
commitments.  If GoerTek grants to any third party pricing and/or other material
terms (taken as a whole) with respect to the manufacturing of the Transferred
Products that are more favorable than the pricing and/or other material terms
(taken as a whole) offered to Plantronics pursuant to this Agreement, then
GoerTek shall promptly make such more favorable pricing and terms available to
Plantronics, which shall be made effective as of the date first offered to the
other party.  Upon request, GoerTek shall provide Plantronics with a certificate
to the effect that it is in compliance with this Section.
 
10.6. Reduction of Manufacturing Cost. *** Certain information in this section
has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions.
 
10.7. Plantronics Audit Right. Within thirty (30) days after the expiration of
each calendar quarter, GoerTek shall provide Plantronics with a current bill of
materials from its suppliers for each Transferred Product, together with all
other reasonably necessary information, to demonstrate compliance with Section
10.6.  Plantronics shall have the right to audit such bill of materials and
other information upon its request.
 
GoerTek shall have no obligation to provide such bill of materials with respect
to any of its microphone or speaker products. With respect to such microphone
and speaker products, Plantronics shall have the right to obtain pricing
proposals for the manufacture of such products through a request for proposal
directed to any reputable manufacturer. In the event that any response to such a
request demonstrates that the pricing for the manufacture of such product is
lower than that offered by GoerTek, GoerTek shall meet the price offered by such
manufacturer. If GoerTek is unable to meet such price, then Plantronics shall
have the right to purchase such products from the manufacturer.
 
10.8. Pricing for Spares and Accessories. Goertek will provide pricing for
Spares and Accessories which is equal to BOM cost plus three percent (3%)  for
handling.
 
 
11.           PURCHASE ORDERS AND RELEASES
 
11.1           Order Lead Time.  Order lead time is the number of days between
the date Plantronics sends a purchase order to GoerTek and the date GoerTek
delivers the Product to Plantronics’ delivery location. The order lead time for
each Product is identified in the applicable Appendix or Exhibit.
 
11.2           Purchase Orders.
 
 
(a)
Web Supplier Purchases. Both parties shall mutually agree by each Product to be
managed by Plantronics’ Web Supplier Program. A Joint Service Agreement shall be
mutually executed by the parties prior to implementing the Web Supplier Program.
Plantronics will issue a blanket Purchase Order for Products purchased in
accordance with the Web Supplier Program.

 
 
(b)
Purchase Order Purchases.  All other purchases of Products will be initiated by
Plantronics’ issuance of written Purchase Orders with signature of authorized
representative sent by mail, facsimile or electronic transmission. The Purchase
Orders will identify the part number and quantity of Product to be purchased,
the delivery schedule, method of delivery, the destination and a confirmation of
the price.

 
 
(c)
Fulfilling Purchase Orders.  GoerTek will manufacture and ship Products only in
accordance with purchase order releases placed by Plantronics.

 
11.3           Acknowledgments.  GoerTek is bound by all terms of each purchase
order release placed by Plantronics under this Agreement unless GoerTek notifies
Plantronics in writing of its objection to any terms or conditions contained in
a purchase order.  GoerTek must provide its written objections to a purchase
order within 3 days from the date of the purchase order. This Agreement sets
forth the terms and conditions applicable to all issued Purchase Orders.  The
term and conditions of this Agreement replace in their entirety any and all of
the pre-printed Purchase Order terms and conditions appearing on the Purchase
Order forms and on any order acknowledgment issued by GoerTek.  Upon acceptance
by GoerTek , each Purchase Order constitutes a firm and binding contract
consisting of the terms of: (1) this Agreement; (2) Appendixes and Exhibits to
this Agreement; (3) any terms conspicuously typewritten on the face of the
Purchase Order that are not inconsistent with the terms of this Agreement; and
(4) any terms conspicuously written on the face of any written acceptance of
such Purchase Order which are not inconsistent with the terms of this Agreement,
the terms of the Exhibits and the terms of the Purchase Order.
 
11.4           Rescheduling.  Subject to different Purchase Terms under a
Development and Manufacturing Program, Plantronics can change the shipping
instructions, quantities or delivery dates specified in a purchase order release
by delivering to GoerTek a written change order (“Change Order”).  Plantronics
may reschedule out the quantities to be delivered under a purchase order
released based on the schedule below without incurring any penalties:
 
Number of Days Advance Notice
Percentage of Scheduled Shipment That May Be Rescheduled Out
0 to 30 days
25%
31 to 60 days
50%
more than 60 days
Up to 100%

 
GoerTek will provide its best effort to meet Plantronics request for reschedule
in the quantities to be delivered under a purchase order released.
 
 
11.5           Cancellation. Subject to different Purchase Terms under a
Development and Manufacturing Program, Plantronics can cancel all or a part of a
purchase order release by delivering to GoerTek a written Change Order. After
receive of cancellation notice GoerTek shall make reasonable effort to stop
production, cancel materials with its suppliers, and mitigate excess materials
to other products as much as possible to reduce Plantronics liability. The
percentage of a purchase order release that may be canceled and the number of
days advance notice required is set forth below:
 
Number of Days Advance Notice
Percentage of Scheduled Shipment that May Be Canceled
0 to 30 days
Up to 0%
31 to 60 days
Up to 50%
More than 60 days
Up to 100%



 
11.6           Limitation of Cancellation Charges. Subject to different Purchase
Terms under a Development and/or Manufacturing Program, in the event of
cancellation of a purchase order, Plantronics' sole obligation shall be to
accept and pay for scheduled finished Product at the stated unit price, to pay
for actual costs incurred with respect to Products in process, materials
purchased per lead time and to pay for the long lead time materials as provided
in Exhibit which have been procured and are not cancelable with its suppliers.
Both parties agree to negotiate such costs in good faith and that the
cancellation charges will in no event exceed the value of the canceled purchase
order.
 
11.7           Forecast.
 
 
(a)
If Plantronics’ inventory requirement for a Product is not available through
Plantronics’ Web Supplier Program, then on a monthly basis, Plantronics shall
provide GoerTek with a rolling 3-6 months non-binding forecast showing projected
quantity requirements for Products. GoerTek shall not take action to purchase
materials or to manufacture Products based on any forecasts. GoerTek agrees that
there is no liability to Plantronics if GoerTek chooses to procure materials or
to manufacture Products based on any forecasts delivered by Plantronics.

 
 
(b)
If Plantronics’ inventory requirements for a Product are available through
Plantronics’ Web Supplier Program, GoerTek shall access Plantronics’ Web
Supplier Program website to find Plantronics’ forecast for each Product for the
rolling 3-6 months period.

 
11.8           Manufacturing Capacity.  GoerTek represents and warrants that it
has the manufacturing capability to produce all of Plantronics’ requirements for
the Products.  GoerTek will promptly notify Plantronics if GoerTek has any
reason to believe that it may not be able to meet Plantronics’ production
requirements.  GoerTek will reserve production capacity sufficient to
manufacture Products at 100% quantity indicated by Plantronics’ forecast.
 
 
12.           TRADE TERMS, SHIPPING AND DELIVERY
 
12.1    Trade Term. GoerTek agrees to the trade term of:
 
(a)  ‘Free Carrier At’ to Plantronics’, as defined by Incoterms 2000, to
Plantronics selected logistics provider in Qingdao for air shipment. GoerTek
will ship Products by freight collect to the order of Plantronics to the
destination specified in Plantronics' purchase order release.
 
(b)  ‘Delivered Ex Ship to named port of destination’, as defined by Incoterms
2000, to destination port named by Plantronics via ocean shipment.  GoerTek
shall pay for freight charges and insurance charges under the term. Insurance
coverage is 110% of the value of a shipment. Freight and insurance rate shall be
prior agreed by Plantronics. Plantronics shall reimburse GoerTek for the amount
of freight charges and insurance charges (‘DES logistics charges’) GoerTek paid.
 
If GoerTek ships any Product by a method other than that specified in
Plantronics' purchase order release or written instruction, GoerTek will
reimburse Plantronics for any increase in the cost of freight over the cost
which would have been incurred had GoerTek complied with Plantronics'
instructions.  Plantronics may make changes in the trade term, shipment method,
packing or place of delivery.  If Plantronics requests a change that causes an
increase or decrease in the cost of or time for delivery, GoerTek will notify
Plantronics of the cost or time changes within 3 days from the date of
Plantronics’ requested change.  GoerTek must provide supporting documentation
for the cost or time change.
 
12.2
   Packaging and Shipping Documentation.  Plantronics will provide GoerTek with
written routing instructions for the shipment of Products (the “Routing
Instructions or Advance Shipping Notice”).  GoerTek must ensure that Product
packing and packaging conforms to good commercial practice, Plantronics'
specifications, government regulations and other applicable standards.  GoerTek
must mark each container with necessary handling and shipping
information.  GoerTek will be liable for material damaged as a result of
improper or insufficient packing or packaging.

 
12.3   Packing Slip.  Except as otherwise stated by written instruction from
Plantronics, each shipment must be accompanied by a packing slip placed inside a
clear plastic envelope.  The packing slip and clear plastic envelope must be
placed on box number “one” of the shipment. The packing slip must include the
following information:
 
(a)           Plantronics’ part number;
 
(b)           description of product;
 
(c)           purchase order number;
 
(d)           shipment date;
 
(e)           shipment weight (net, gross);
 
(f)           shipment quantity;
 
(g)           number of boxes;
 
(h)           harmonized tariff schedule;
 
(i)           country of origin; and
 
(j)           any other information as requested on the relevant purchase order.
 
12.4    Delivery Dates.  GoerTek will deliver the Products in accordance with
the scheduled delivery date in Plantronics' purchase order release.  If GoerTek
is unable to meet the scheduled delivery date, GoerTek will notify Plantronics
in writing at least 21 days before the scheduled delivery date.  If GoerTek
cannot meet the scheduled delivery date without Plantronics’ fault, GoerTek will
expedite shipment at its own cost to ensure timely delivery of the
Products.  Plantronics may cancel any order for Products which is delayed by
more than 30 days.  GoerTek cannot deliver Products more than 3 days in advance
of the delivery date specified by Plantronics or over ship Product without first
obtaining Plantronics' written consent.  Plantronics may return any incorrect
shipment at GoerTek's expense, or hold the shipment for credit against future
releases and delay processing the corresponding invoice until the scheduled
delivery date. Plantronics may also recover of the costs of any air freight or
other costs of expediting shipment if the failure to deliver is due to the fault
of GoerTek and Plantronics establishes that the shipment was required to be
expedited in order to meet Plantronics customer requirements.
 
12.5    Title and Risk of Loss. Title to Products and risk of loss pass to
Plantronics when GoerTek delivers the Products to Plantronics according to Trade
Term, Section 12.1.
 
12.6    Dock-to-Stock Program.  This program is only on selected Plantronics’
suppliers which have demonstrated high level of quality such that Plantronics
allows products to be delivered to Plantronics stockroom without source
inspection and incoming inspection. If requested by Plantronics, GoerTek will
participate in Plantronics’ dock-to-stock certification program and will use its
best efforts to meet the statistical process control practices and reporting
requirements of this program.
 
 
13.           INVOICES AND PAYMENT
 
13.1     Invoices.
 
(a)  Commercial invoices on Products: GoerTek will issue Products invoices to
Plantronics’ Accounts Payable department.  GoerTek will include on each invoice:
Plantronics’ purchase order number, unit price and total amount, quantity, date,
invoice and packing list number.  Invoice date shall be the date a vessel
arrived to named destination port on DES term for ocean shipment, or the date
Products delivered to Plantronics’ selected logistics provider on FCA term for
air shipment.
 
(b)  Invoices on DES logistics charges:  GoerTek shall issue invoices on DES
logistics charges to Plantronics designated personnel or department.  GoerTek
will include on each invoice:  commercial invoice number, itemizes each charges
and with supporting document of such charges issued by logistics provider and
insurance agent.
 
13.2     Payment Term.  Plantronics will pay invoices (1) within 30 days after
shipment on FCA term; (2) within 10 days after vessel arrived to destination
port on DES term for standard Plantronics issue purchase orders or CVMI payment
terms.  Plantronics will use commercially reasonable efforts to increase its
credit limit in China. This may include providing information and attending
meetings with GoerTek.
 
 
14.           WARRANTIES
 
14.1     Warranty.  GoerTek warrants that Products delivered under Agreement
are:
 
(a)  new;
 
(b)  free and clear of all liens and encumbrances;
 
 (c)
in accordance with all Specifications and requirements of the applicable
Development and Manufacturing Program;

 
(d)
conforms with the applicable Purchase Order;

 
(e)  free from defects in design, if Products are designed by GoerTek;
 
(f)   free from defects in workmanship, materials and performance; and
 
(g)  is suited for the Products intended use.
 
14.2     Warranty Period.  The Product warranty is effective for 15 months from
the shipment date (the “Warranty Period”).  The Product warranty survives any
delivery, inspection, acceptance, or payment by Plantronics.
 
14.3     Remedies.
 
 
(a)
Return, Repair or Credit.  If any Product is not in compliance with the Product
warranty or with the requirements of this Agreement or any purchase order,
Plantronics is entitled to:

 
(1)  
return the Product for replacement or repair at GoerTek 's expense;

 
(2)  
repair the Product and recover Plantronics' reasonable expenses of repair; or

 
(3)  
return the Product to GoerTek and receive a credit for the purchase price.

 
 
(b)
Response Time and Freight Charges.  If Plantronics selects alternative (1),
GoerTek must return the replaced or reworked Product within 30 days after
receipt. GoerTek must pay freight to return to Plantronics any Product being
replaced or reworked and reimburse Plantronics for transportation charges
incurred by Plantronics in returning Products to GoerTek.

 
14.4     Notice of Defects.  If GoerTek becomes aware of any defect in the
Product, GoerTek must immediately notify Plantronics, specifying the nature of
the defect or nonconformity, and what, if any, corrective action GoerTek plans
to take and the timing of such corrective action.
 
14.5     Epidemic Failure.  GoerTek warrants that the Product, exclusive of
consumable materials, will meet a 1% or less failure rate, of a single failure
mode.  If Plantronics finds that the Product does not conform to this quality
requirement, it will notify GoerTek .  GoerTek will then determine the cause of
the non-conformance and work with Plantronics to develop a mutually agreed
corrective action plan and will implement that plan to correct the defect.
GoerTek will provide Plantronics with regular progress reports of the corrective
action until the defect is corrected.  Plantronics may return all Products that
GoerTek shipped in the past 12 months for rework and re-inspection.  GoerTek
will perform all necessary rework or replacement of the defective Products at
GoerTek’s sole expense, including all Product transportation costs to receive
from, and deliver to Plantronics.
 
15.           TRANSFER OF MANUFACTURING  
 
15.1     Notice of Potential Transfer of Manufacturing.  In the event this
Agreement is terminated or GoerTek is not able to manufacture Products to meet
Plantronics’ requirements, including, without limitation, quality, quantity,
timing and specification requirements, and Plantronics desires to transfer the
manufacturing of some or all of the Products to a third party manufacturer,
Plantronics will provide GoerTek with notice of such intent to transfer.  Such
notice shall identify the new manufacturer, state the anticipated volume of
manufacturing to be continued by GoerTek and provide such other information as
is reasonably required by GoerTek to commence the process of transfer of
manufacturing.
 
15.2     Supplier Assistance in Transfer of Manufacturing.  After receipt of any
notice from Plantronics as provided in Section 25.5 GoerTek will assist in
transferring the production of the Products, in whole or in part, to the
alternate source of manufacturing identified in the notice provided by
Plantronics.  Such assistance shall include transfer and set up of the Tooling.
 
15.3     Plantronics To Bear Cost of Transfer of Manufacturing.  Plantronics
shall reimburse to GoerTek the reasonable costs incurred by GoerTek to transfer
manufacturing to the alternate source as mutually agreed between the parties.
 
 
16.
TERM.  This Agreement will take effect on the Effective Date and expire
three  (3) years thereafter (the “Initial Term”), unless earlier terminated by
the parties in accordance with Section 17.  At the end of the Initial Term, this
Agreement will be automatically renewed for additional 1 year terms unless
either party gives written notice of its intention not to renew at least 6
months prior to the scheduled expiration date. Notwithstanding any provision of
this Agreement to the contrary (including any earlier termination under Article
17 hereof), Appendix D (Competitors and Restricted Products) shall survive for a
period of one year after the expiration of the Initial Term or any renewal
thereof.

 
 
17.           TERMINATION OF AGREEMENT
 
17.1    Termination Without Cause.  After the exclusive manufacturing rights set
forth in Section 20.2 (a) hereof expire, Plantronics may terminate this
Agreement or any or all outstanding purchase orders, or both, without cause at
any time upon 120 days written notice to GoerTek.  GoerTek must stop all work in
process and cancel all outstanding obligations relating to the affected purchase
orders upon receipt of notice of termination from Plantronics.  Plantronics'
sole obligation as a result of a termination under this Section 17.1 is to
compensate GoerTek for the canceled purchase orders in accordance with
Section 11.5 and 11.6.
 
17.2    Termination for Bankruptcy.  Plantronics may terminate this Agreement
immediately upon notice to GoerTek if:
 
(a)           GoerTek fails to pay its debts generally as they become due;
 
 
(b)
GoerTek becomes the subject of a voluntary' or involuntary petition in
bankruptcy or any proceeding relating to insolvency, receivership, liquidation
or composition for the benefit of creditors.

 
17.3     Termination for Default.
 
 
(a)
Plantronics Terminate for Breach.  Plantronics may terminate this Agreement if
GoerTek breaches a material provision of this Agreement and fails to cure within
30 days of receiving notice from Plantronics.

 
(b)           Breaches.  A breach of the Agreement includes, but is not limited
to, the following events:
 
 
(1)
GoerTek's failure to make a delivery of Product in accordance with the
requirements of this Agreement or any purchase order.  If GoerTek fails to
deliver Products on the scheduled delivery date, Plantronics may, without
prejudice to any other rights it may have, cancel the purchase order release
without liability to GoerTek ;

 
 
(2)
GoerTek's failure to provide Plantronics, upon request, with reasonable
assurances of future performance;

 
 
(3)
GoerTek's failure to replace or rework non-complying Products in a timely manner
as required by Section 14; or

 
(4)  
GoerTek’s actions that endanger performance of this Agreement in accordance with
its terms.

 
 
17.4
Remedies on Default.  If Plantronics terminates this Agreement in accordance
with Section 17.3 (Termination for Default), Plantronics may, at its sole
discretion:

 
 
(a)
Plantronics’ Right to Pursue Alternative Source.  Purchase an alternative
product to replace the Product that GoerTek cannot deliver in accordance with
this Agreement.  In that case, GoerTek will reimburse Plantronics for all
additional costs incurred by Plantronics in purchasing the alternative products;
or

 
 
(b)
Plantronics’ Right to Manufacture Product. Manufacture or subcontract a third
party to manufacture the Products, in which case GoerTek will provide to
Plantronics at GoerTek ’s sole expense all manufacturing rights to the Products,
including transfer of all tooling and necessary documents reasonably required to
enable Plantronics to manufacture the Products.

 
17.5     No Limitation on Remedies.  Plantronics is entitled to all remedies
available to it under this Agreement and at law or in equity.
 
17.6     Return of Information.  Upon termination of this Agreement for any
reason, GoerTek will promptly return to Plantronics all information and
materials relating to Plantronics and the Product.
 
17.7     Continued Right to Purchase After Termination or Expiration.  Upon
termination of this Agreement for any reason other than default by Plantronics,
Plantronics may issue purchase orders within 30 days of the date of
termination.  The purchase orders must provide for shipment of Products ordered
within 6 months after the termination date of this Agreement.
 
17.8     Survival of Terms.  In addition to any provision of this Agreement
which specifically provides for survival, Sections 6 (Tooling), 14 (Warranties),
18 (Intellectual Property)  21 (Indemnity and Insurance), 22 (Confidential
Information and Ownership of Intellectual Property), 24 (Dispute Resolutions),
and 25 (General Provisions) will survive a termination of this Agreement.  In
addition, Sections 5 through 13 (governing manufacture and sale of the Products)
will also survive termination of this Agreement with respect to the delivery of
Products following termination.
 
 
18.
INTELLECTUAL PROPERTY     

 
18.1  
Title to Inventions.  GoerTek agrees that all copyrightable material, notes,
records, drawings, designs, photographic imagery, inventions, improvements,
developments, discoveries and trade secrets (collectively, the "Inventions")
conceived, made or discovered by GoerTek, solely or in collaboration with
Plantronics in connection with Products developed under this Agreement, are
intended to be for the sole benefit of Plantronics and its affiliates and are
"specifically ordered or commissioned work" and "work-made-for-hire" as those
terms are defined by the United States Copyright Act. For purposes of
clarification, “Inventions shall include any intellectual property that is
transferred to GoerTek in connection with the Transfer Plan or that is owned by
Plantronics but is transferred to GoerTek by any current or former Plantronics
associates.

 
18.2  
Assignment. To the extent that any portion of the Inventions do not so qualify,
GoerTek agrees to and does hereby irrevocably assign and transfer to Plantronics
all of GoerTek's right, title and interest (including all copyrights,
trademarks, patents, trade secrets, moral rights and other proprietary rights,
with respect to the United States, China and any other country) in and to such
Inventions. At Plantronics' request and expense, GoerTek shall execute and
deliver such instruments and take such other action as may be requested by
Plantronics to perfect or protect Plantronics’ rights in the Inventions and to
carry out the assignments contemplated in this Article.

 
18.3  
Protection of Inventions.  GoerTek agrees to assist Plantronics, or its
designee, at Plantronics’ expense, in every proper way to secure Plantronics’
rights in the Inventions and any copyrights, patents, mask work rights or other
intellectual property rights relating thereto in any and all countries,
including the disclosure to Plantronics of all pertinent information and data
with respect thereto, the execution of all applications, specifications, oaths,
assignments and all other instruments which Plantronics shall deem necessary in
order to apply for and obtain such rights and in order to assign and convey to
Plantronics, its successors, assigns, and nominees the sole and exclusive
rights, title and interest in and to such Inventions, and any copyrights,
patents, or other intellectual property rights relating thereto.  GoerTek
further agrees that GoerTek's obligation to execute or cause to be executed,
when it is in GoerTek's power to do so, any such instrument or papers shall
continue after the termination of this Agreement.

 
18.4  
License.  GoerTek agrees that if in the course of performing this Agreement,
GoerTek incorporates into any Invention developed hereunder any invention,
improvement, development, concept, discovery or other proprietary information
owned by GoerTek or in which GoerTek has an interest, GoerTek hereby grants,
assigns and conveys to Plantronics a non-transferable, perpetual, irrevocable,
nonexclusive, world-wide, right and license, without obligation to account, to
use such information for its and its affiliates' business purposes.  Any
royalties in connection with the use of such intellectual property shall be
reasonably negotiated between Plantronics and GoerTek in good faith.

 
18.5  
Power of Attorney.  GoerTek agrees that if Plantronics is unable because of
GoerTek's unavailability, dissolution, or for any other reason, to secure
GoerTek's signature to apply for or to pursue any application for any United
States or foreign patents or copyright registrations covering the Inventions
assigned to Plantronics above, then GoerTek hereby irrevocably designates and
appoints Plantronics and its duly authorized officers and agents as GoerTek's
agent and attorney in fact, to act for and on GoerTek's behalf to execute and
file any such applications and to do all other lawfully permitted acts to
further the prosecution and issuance of patents, copyright registrations thereon
with the same legal force and effect as if executed by GoerTek.

 
 
19.           SALE AND DESIGN OF SIMILAR  PRODUCTS
 
During the Term of this Agreement and for a period of 10 years after its
termination, GoerTek will not, without the express written consent of
Plantronics, manufacture or sell to any third party or for its own account,
any  product using the same or substantially similar industrial design used in
any  Product.
 
 
20.           MUTUAL DEVELOPMENT COMMITMENTS; EXCLUSIVITY
 
        20.1 GoerTek commitments to Plantronics.
 
(a)   Development Plan.  At such time as GoerTek and Plantronics agree that
GoerTek shall develop future Plantronics Products, the Parties shall prepare and
agree upon an engineering development plan (the “Development Plan”).   The
Development Plan shall identify the Plantronics Engineering Team (as defined
below) and other resources to be applied by GoerTek towards the development of
the Products.   The Development Plan may identify product roadmaps, deliverables
(“Deliverables”) to be delivered by GoerTek and any applicable milestone dates
(“Milestones”) and other goals which the parties intend to achieve.  Each Party
shall provide such information and assistance to the other Party as the other
Party may reasonably request to accomplish the objectives of the Development
Plan.    Qualified technical personnel from each Party will be available to the
other Party during normal business hours and at such other times as may be
appropriate to achieve the objectives of the Development Plan.
 
(b)  Executive Sponsors. Within seven (7) days after the date that GoerTek and
Plantronics elect to develop future Plantronics Products,  GoerTek shall, in
consultation with Plantronics, designate an engineering team dedicated solely to
the development and support of such Products. The engineering team shall contain
a program manager, an electrical engineer, and other engineers that may be
necessary to accomplish the Development Plan. The team may also include
commodity managers who will be responsible for coordinating manufacturing
capacity and delivery issues.  Each Party will appoint one (1) person at a
senior management level as the executive sponsor responsible for overall
technical cooperation and implementation of the Development Plan with the other
Party (each an "Executive Sponsor") and will provide the contact information for
that Executive Sponsor to the other Party.  Each Party may at any time replace
its Executive Sponsor (provided the replacement is a person with senior
management level responsibility) by providing written notice of such replacement
to the other Party. Unless agreed otherwise between the Executive Sponsors, they
will meet at least monthly (whether in person or via video or telephonic
conference) to discuss the Development Plan and to resolve any issues that may
arise between the Parties. In addition, the Executive Sponsors shall meet on a
quarterly basis to discuss at a high level the product roadmaps of both
companies as well as other matters that may be relevant to their mutual
interests.  The parties further agree that their respective program managers
will be responsible for managing the development process on a day to day basis.
 
(c)  Priority. In the event of a conflict with regard to the allocation of
GoerTek’s engineers,  manufacturing capacity and other resources between
Plantronics and GoerTek’s other customers, GoerTek will assign priority with
regard to the use of such resources to first support the  research, development
and manufacture of Plantronics Products.
 
(d)  CVMI.  GoerTek will participate in the Plantronics CVMI inventory
management system, and will provide Plantronics upon its request with
information sufficient to review its bill of materials with regard to any of the
Products.
 
(e)  Security.  GoerTek agrees that it shall keep all Plantronics  Products in
an area that is secured from access by any unauthorized third parties and shall
take all reasonably necessary steps to ensure that such persons will not have
access to the Plantronics Products.   GoerTek agrees that it shall establish a
separate business unit that is solely responsible for manufacturing Plantronics
products under this Agreement and that members of that unit will not share (i)
any Plantronics intellectual property with any other employees of GoerTek except
on a strict need to know basis; and (ii) any Plantronics intellectual property
with any GoerTek employee who is working on any project for any competitor of
Plantronics including, without limitation, GN Netcom/Jabra, Aliph/Jawbone or
Motorola.   GoerTek further agrees that it shall keep all Plantronics
intellectual property secured and locked within its premises  and access to such
intellectual property shall be limited only to those authorized employees who
have a specific need to access such intellectual property.  GoerTek further
agrees that it shall not expose any Plantronics Product designs developed either
by Plantronics or by GoerTek on behalf of Plantronics pursuant to this Agreement
to any third party, without Plantronics written approval.


(f)  Termination of Manufacturing. GoerTek hereby agrees to use its best efforts
to terminate the manufacture and distribution of all  Bluetooth headsets that
carry the GoerTek brand within six months after the Effective Date. GoerTek
hereby agrees that all direct and indirect distribution of such headsets shall
terminate on or before June 30, 2009.
 
(g)  Manufacturing and Distribution Restrictions.    GoerTek agrees that it
shall not manufacture, market, distribute, sell or resell any headsets that use
Bluetooth technology and that are integrated into or access  cell
phones,  personal computers or any other device to any of the companies set
forth on Appendix D hereof.   GoerTek further agrees that the foregoing shall
prohibit the indirect distribution of such products to such entities  through
any distributor, reseller, broker or similar entity.   GoerTek shall immediately
terminate the manufacturing of any products for GN Netcom/Jabra, Aliph/Jawbone
or Motorola.
 
 (h)  Best ODM Services. GoerTek shall use its best efforts to provide
Plantronics with ODM services that are more advantageous to Plantronics than
equivalent services that it provides to any other customer. This includes, among
other things, the following: (i) first priority in terms of the allocation of
manufacturing capacity and research and development funding for the Transferred
Products; (ii) cost competitiveness; (iii) time to market; (iv) product quality;
(v) industry standards; (vi) product support, if applicable; and (vii) the grant
of a right of first refusal with respect to any Bluetooth or corded
headset  product innovations.
 
    20.2  Plantronics Commitments to GoerTek:
 
(a)  Exclusive Manufacturing Rights. Plantronics shall grant GoerTek the
exclusive right for a twelve (12) month period commencing upon the date of
public announcement by Plantronics, to manufacture the Transferred Products. For
purposes of clarification, such exclusivity shall extend to the life of any
Product to which GoerTek acquired exclusive rights within such twelve (12) month
period.  After the expiration of such exclusivity period, GoerTek shall become a
primary supplier of Plantronics.


 
(b) Termination of Exclusive Manufacturing Rights. The grant of exclusive
manufacturing rights may be terminated by Plantronics if GoerTek: (i) cannot
meet Plantronics demand for manufactured products; (ii) fails to meet
Plantronics quality requirements; (iii) fails to meet Plantronics product
delivery deadlines; (iv) fails to develop and manufacture products with
competitive, “state of the art” technology, or (v) materially breaches this
Agreement, including any pricing provisions contained herein.  The parties may
define Subsections (i), (ii), (iii) and (iv) by setting forth the relevant
metrics in each Development and Manufacturing Program with respect to each
Product. Plantronics may also define such metrics by providing GoerTeck with
reasonable written notice.  Plantronics may not terminate GoerTek’s exclusive
manufacturing rights unless it shall have given GoerTek notice of breach of the
foregoing and a reasonable opportunity to cure which shall not exceed thirty
(30) days.


 
(c) Plantronics Target. Plantronics hereby agrees that it will target at least
eight (8) million Bluetooth  units of Products per year to be manufactured by
GoerTek pursuant to this Agreement. GoerTek recognizes that Plantronics may not
meet such target as a result of economic conditions, weakening demand or other
factors beyond Plantronics control.  GoerTek agrees that this level is not a
hard commitment to purchase such level of Products and, in the event that
Plantronics does not place orders with GoerTek in such an amount, it will have
not liability under this Agreement.
 
(d)  Restrictions on Suppliers. Plantronics hereby agrees that it will not use
Foxlink/Foxconn as a supplier of Bluetooth headsets and corded headsets unless
GoerTek is unable to satisfy the requirements of any RFP as described above or
unless Foxlink/Foxconn has technology that is unavailable to GoerTek. In the
event that Plantronics terminates GoerTek’s exclusive manufacturing rights as
set forth in Subsection (b) above or if such rights terminate under Subsection
(a) above, it shall have the right to terminate the limitation set forth in this
Section.


    20.3. Non-Solicitation. With the exception of GoerTek’s right to hire
employees under Article 23 hereof, both Parties hereby agrees that, during the
Term and for a one year period after the expiration or termination of the Term,
they will not hire or attempt to hire, on behalf any employee of the other;
provided, however, that the hiring of an employee in response to a general
solicitation shall not be deemed a breach of this section. In the event that a
Party breaches this covenant, it shall pay as liquidated damages to the other
Party the sum equal to the 12 months’ base compensation of the newly hired
employee.
 
 
21.           INDEMNITY AND INSURANCE
 
21.1           Indemnity.  GoerTek agrees to indemnify and defend Plantronics
from all claims, proceedings, liabilities and costs (including legal expenses)
resulting from:
 
 
(a)
any claim that the Products or the use or resale of the Products infringes the
intellectual property rights of any other person except to the extent that a
claim arises from intellectual property furnished by Plantronics;

 
(b)           relating to claimed product liability;
 
(c)           any breach of warranty; and
 
 
(d)        any claims, liabilities, proceedings, costs, taxes and expenses
relating to the transfer of the Production Equipment, the sale and transfer of
the Transferred Products, the hiring of the Plantronics associates under Article
23 hereof, any violation of or non-compliance with Local Law by GoerTek and the
manufacturing of the Products under this Agreement.

 
21.2           Notice.  Plantronics will notify GoerTek of any claim made
against Plantronics and authorizes GoerTek to settle or defend any such claim,
demand, proceeding or action and, upon GoerTek's request shall assist GoerTek in
so doing.  Plantronics may participate in any such claim at its own expense with
counsel of its choosing at any such proceeding.
 
21.3           Remedies.  If Plantronics is prevented from selling any  Product
, as a result of any claim or proceeding, GoerTek must, at the option and
direction of Plantronics:
 
(a)           procure for Plantronics the right to use or sell the Product; or
 
(b)           modify the Product so that it becomes non-infringing;
 
 
(c)
provide to Plantronics a non-infringing Product meeting the same functional
specifications.

 
21.4           Remedies Unavailable.  If the remedies described in Section 21.3
are unavailable, Plantronics may return all Products purchased from GoerTek.
GoerTek will reimburse to Plantronics within thirty (30) days from the date of
receipt of the returned products, Plantronics’ purchase price for such products.
 
 
22.
CONFIDENTIAL INFORMATION AND OWNERSHIP OF INTELLECTUAL PROPERTY

 
22.1           Rights of the Parties in Pre-Existing Intellectual Property. Each
party owns all rights in its pre-existing technologies and intellectual property
developed by it or by third parties for its benefit.
 
22.2           Confidentiality Agreement.  The Parties have executed a
Confidentiality Agreement attach to this Agreement as Appendix A.  The
Confidentiality Agreement governs the treatment of the confidential information
of the parties.
 
22.3           Protection of the Rights of Third Parties in Proprietary
Information.  Both parties warrant that all information used or disclosed by
each to the other in the course of performance under this Agreement is free of
any rights or claim of rights of third parties. Neither party will improperly
use or disclose any proprietary information or trade secrets of any other person
or entity except as permitted by such third party.
 
22.4           Plantronics Sole Ownership of Industrial Design. Plantronics is
the sole and exclusive owner of all intellectual property rights in the
industrial design of the Products. Plantronics grants to GoerTek a limited
non-exclusive license to use the intellectual property in the industrial design
of the Products solely for the purpose of manufacture of the Products in
accordance with this Agreement.  During the term of this Agreement and for a
period of 10 years after termination of the Agreement, GoerTek will not use of
any design element incorporated in the Products other than to manufacture the
Products for Plantronics.  GoerTek must obtain Plantronics’ prior written
approval for all other uses of any design element of the Product.
 
22.5           Injunctive Relief.  If a party suffers irreparable harm by reason
of a breach by the other of this Section 22, then the affected party may seek
injunctive or other relief in a court of competent jurisdiction, despite the
arbitration requirement in Section 24.3.
 
22.6           No Disclosure of Agreement.  Neither party may disclose the
existence or terms of this Agreement without the prior written consent of the
other party.
 
22.7          Conflicts of Interest.  GoerTek certifies that GoerTek has no
outstanding agreement or obligation that is in conflict with any of the
provisions of this Agreement, or that would preclude GoerTek from complying with
the provisions hereof.  GoerTek further certifies that during a specific program
term under this Agreement, GoerTek will not allow GoerTek’s development team
members that are currently engaged on a program for Plantronics to work on any
of GoerTek’s programs for a competitor of Plantronics.   "Competitors" of
Plantronics shall mean those businesses that are engaged in (or to GoerTek's
knowledge, after due inquiry, preparing to engage in) the design, manufacture,
marketing, sale or distribution of communication headsets, assemblies,
subassemblies, components, and the repair or refurbishment of same, including,
but not limited to, any of the companies listed in Appendix D attached hereto.
 
 
23.           EMPLOYMENT OF PLANTRONICS ASSOCIATES
 
GoerTek shall have the right to extend offers of employment to
any  associate  at Plantronics  PCH or the China Design Center located within
Plantronics PCH that it may reasonably need to fulfill the intent of this
Agreement; provided, however, that Plantronics shall have the
superseding   right to retain any associate that it deems necessary. If GoerTek
desires to hire an associate and Plantronics does not exercise its right to
retain such associate, Plantronics shall use commercially reasonable efforts to
encourage and assist such associate to accept GoerTek’s employment offer.
 
24.           DISPUTE RESOLUTION
 
24.1           Negotiation.  The parties will attempt to resolve all disputes
arising out of or in connection with this Agreement by negotiation in good
faith.  The parties will elevate an unresolved dispute to their senior
management resorting to the other dispute resolution procedures set out in
Section 3.2 or this Section 24.
 
24.2           Mediation.  If the parties cannot resolve a dispute within a
reasonable time, then either party can initiate non-binding mediation through
the American Arbitration Association, San Francisco, California, under its
Commercial Arbitration Rules.  The parties may also mutually agree on an
alternative mediation resource.  The mediation will be held in Santa Cruz,
California, or any other location mutually agreed in writing by the
parties.  The parties will equally share the mediation costs, except that each
party will be responsible for its own legal fees.
 
24.3           Arbitration.  If the parties cannot resolve the dispute by
mediation within 30 days from the date of submission, or within a mutually
acceptable period, then either party may refer the dispute to a single
arbitrator through the American Arbitration Association, San Francisco,
California, under to its Commercial Arbitration Rules. The parties may also
mutually agree on an alternative arbitration resource and applicable rules for
arbitration.  The arbitration will be held in Santa Cruz, California, any other
location mutually agreed in writing by the parties.  The decision of the
arbitrator is binding on the parties.  Either party may seek enforcement of the
arbitrator's decision in any court of competent jurisdiction. The parties will
be responsible for its own legal fees, but will equally share the costs incurred
in arbitration, unless the arbitrator awards the costs or attorneys fees, or
both, to the prevailing party as a part of the arbitration decision.
 
24.4           Performance Continues During Dispute Resolution.  The parties
must perform their obligations under this Agreement while the dispute is being
resolved.
 
24.5           Judicial Forum.  If Section 24.3 requiring arbitration is
considered invalid and a court has valid jurisdiction over the parties, then the
parties agree that the state and federal courts of Santa Clara County,
California will have nonexclusive jurisdiction to determine all disputes and
claims arising from, or in connection with, this Agreement.  GoerTek consents to
the enforcement of a judgment rendered in the United States in any action
between GoerTek and Plantronics.
 
24.6           Award of Attorneys Fees. If a dispute between the parties arises
out of or relates to this Agreement, or the Confidentiality Agreement, the
prevailing may recover its attorney's fees, expenses and costs incurred, in
addition to any other remedy provided by the Confidentiality Agreement, this
Agreement or by applicable law.
 
24.7           Language.  All mediation, arbitration and other related
proceedings must be conducted in the English language.
 
25.              GENERAL PROVISIONS


25.1           Agreement Confidential.  The parties will keep the terms and
conditions of this Agreement (except the existence of this Agreement)
confidential and will not divulge any part of this Agreement to any third party
except:


(a)           With the prior written consent of the other party; or


 
(b)
To any governmental body having jurisdiction to request and to read this
Agreement; or



(c)           As otherwise may be required by law or legal process; or


(d)           To legal counsel representing either party; or


(e)           As required for review by the competent governmental authorities.


25.2           Governing Law.  This Agreement is governed by the laws of
California, without regard to the conflicts of laws principles.  The parties
consent to the personal jurisdiction of, and agree that any legal proceeding
with respect to or arising under this Term Sheet will be brought in, federal
courts sitting in Santa Clara County, State of California, United States of
America.
 
25.3           Assignment.  This Agreement is binding on the parties and their
successors and assigns.
 
25.4           Severability.  If a provision in this Agreement is held to be
invalid or unenforceable, then the parties will exclude the invalid or
unenforceable provision from this Agreement and the remaining provisions will
remain in full effect between the parties.
 
25.5           Notices.  The parties will provide all notices in writing.  Each
notice must be:
 
 
(a)
personally delivered or be sent by registered or certified mail, overnight
courier, or telecopy confirmed by registered or certified mail; and

 
 
(b)
addressed to the other party at its address listed below (or any other address
as may be specified by the other party in writing in accordance with this
Section 25.5):

 
If to GoerTek :
GoerTek, Inc.
Attention:                              Long Jiang
Telephone: +86 (532)88997277
Facsimile:                             
Email:     ljiang@goertekusa.com
If to Plantronics:
PLANTRONICS, BV.
c/o PLANTRONICS, INC.
345 Encinal Street
Santa Cruz, CA 95060
USA
Attention: General Counsel
Telephone: (831)  458-7847
Facsimile:   (831) 426-2965
Email:                             general.counsel@plantronics.com



with copy to:
PLANTRONICS, INC.
345 Encinal Street
Santa Cruz, CA 95060
USA
Attention:                             General Counsel
Facsimile: (831) 426-2965
Email:                             general.counsel@plantronics.com


25.6           Relationship between Parties.  The parties are independent
contractors.  Neither party should be considered to be an agent, employee, joint
venture, partner, or fiduciary of the other party.  Neither party has the right
to bind the other party, transact any business in the other party's name or on
its behalf or incur any liability for or on behalf of the other party.
 
25.7           Waiver.  A party does not waive any of its rights under this
Agreement unless the waiver is in writing and signed by the waiving party.
 
25.8           Counterparts.  This Agreement may be executed in 2 or more
counterparts or duplicate originals, all of which is regarded as the same
instrument.
 
25.9           Descriptive Headings.  The descriptive headings and sections of
this Agreement are inserted for convenience only and should not control or
affect the meaning or construction of any of the provisions.
 
25.10         Interpretation. This Agreement is the product of negotiations
between the parties, and should be construed as if jointly prepared and drafted
by them.  No provision of this Agreement should be construed for or against any
party due to its actual role in the preparation or drafting under any
doctrine.  Each Party has entered into this Agreement in reliance only upon its
own judgment.  In the event that the parties to this Agreement shall disagree as
to the interpretation, the English language shall prevail and shall control. The
parties shall bear their respective costs with respect to the negotiation and
execution of this Agreement.  If for any reason a court of competent
jurisdiction finds any provision of this Agreement, or portion thereof, to be
unenforceable (either due to a conflict with Local Law (as defined below) or on
any other basis, that provision of the Agreement will be enforced to the maximum
extent permissible so as to affect the intent of the Parties, and the remainder
of this Agreement will continue in full force and effect.
 
 
25.11        Precedence. The term and conditions of this Agreement replace in
their entirety all pre-printed terms and conditions relating to the purchase of
Products under this Agreement.  If there is a conflict between this Agreement
and its Appendixes and Exhibits, and the terms of any document relating to the
purchase of Products under this Agreement, the order of precedence is as
follows: (a) the Appendixes and Exhibits to this Agreement; (b) the terms of
this Agreement; (c) any written instructions on a purchase order; and (c) the
preprinted terms and conditions of any purchase order.
 
25.12.       Local Law. GoerTek shall use its best efforts to obtain any
consents, approvals, permits or other actions that may be required by any
Chinese governmental agency or regulatory body under any Chinese law
(collectively, the “Local Law”) to (i) negotiate and close the Manufacturing
Agreement; (ii) transfer the Production Equipment to GoerTek; and (iii) hire any
Plantronics engineers or other associates. Plantronics shall use best efforts to
assist GoerTek in obtaining consent to such Local Law.
 
25.13.      Publicity. The parties may elect to publish a mutually acceptable
joint press release relating to the transaction contemplated by this Agreement.
No unilateral press release or other public announcement or disclosure may be
made at any time by either party, unless both parties shall have agreed as to
the timing, form and content of such release.
 
25.14       Entire Agreement.  This Agreement together with the Appendixes and
Exhibits, which is incorporated by reference, embodies the final, complete and
exclusive statement of the terms of the agreement relating to the license of the
Licensed Patent by GoerTek to Plantronics. This Agreement supersedes any prior
or contemporaneous representations or agreements on this subject matter.  No
amendment or modification of this Agreement is valid or binding upon the parties
unless they are in writing and signed by both parties.  As of the Effective
Date, the Term Sheet shall be terminated in its entirety and shall have no
further force and effect.
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives.
 
GOERTEK, INC.
By: /s/Long Jiang
Long Jiang
Vice Chairman
Deputy General Manager
 
PLANTRONICS B.V.
By:          /s/ Richard R. Pickard
Richard R. Pickard
Managing Director
By:          /s/ Barbara Scherer
Barbara Scherer
Managing Director
 

 Plantronics Communications Technology (Suzhou) Co. Ltd
(For certain limited purposes as set forth herein)
 
By:          /s/ Richard R. Pickard
Richard R. Pickard
Managing Director
 
By:          /s/ Barbara Scherer
Barbara Scherer
Managing Director

 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL
 

APPENDIX A


CONFIDENTIALITY AGREEMENT MUTUAL NON-DISCLOSURE AGREEMENT
 


 
                        A Mutual Non-Disclosure Agreement between Plantronics
and GoerTek was entered and made effective as of Sept. 20, 2005.
 


 


 


 

 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL
 



 
APPENDIX B
 
MANAGEMENT GROUP
 


 
PLANTRONICS:
 


 
Fei Tsai                               Senior Commodity
Manager                                                                     831-458-7770
 
       Fei.tsai@plantronics.com
 
 
Roberto Garcia                  Senior Director
Worldwide  Materials                                                  831-426-5858
 
      Roberto.garcia@plantronics.com
 
 
Larry Wuerz                   Senior Vice  President  of
Operations                                831-458-7903

 
 
                                                                                                                                         Larry.wuerz@plantonics.com

 
 
GOERTEK :

 
 
Long Jiang                       Vice Chairman and Deputy General
Manager                                       +86 (532) 88997277
 
         ljiang@goertekusa.com
 
Bryan Jiang                    Chairman and General
Manager                                                              +86 (532)
88997277
 
        jiangb@goertek.com
 


 




 


 

 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL
 



 
APPENDIX C
 
AFFILIATES OF GOERTEK, INC.


 
Weifang GoerTek Electronics Co., Ltd. (Weifang, China)
 
Shenzhen GoerTek Technology Co., Ltd. (Shenzhen, China)
 
Beijing GoerTek Electronics Co., Ltd. (Beijing, China)
 
GoerTek Electronics Inc. (Korea)
 
GoerTek Electronics Inc. (United States)
 
GoerTek Technology Co., Ltd. (Hong Kong)
 
Qing Dao GoerTek Technology Co., Ltd. (Shenzhen, China)
 


 


 

 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL
 

APPENDIX D
 
*** Certain information in this Appendix has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 


 


 


 


 


 


 


 


 


 


 

 
 

--------------------------------------------------------------------------------

 

 




 


 


 
                            EXHIBIT E
 
                                     TRANSFER PLAN
 
                        To be  included pursuant to the provisions of the
Agreement.
 


 


 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT F
 
                            PRICING FOR TRANSFERRED PRODUCTS
 
                        The parties shall use their best efforts to negotiate
the pricing for the
 
                             Transferred  Products within thirty days after the
Effective Date.
 


 


 


 


 


 


 


 


 

 
 

--------------------------------------------------------------------------------

 



 
                            EXHIBIT G
 
                            QUALITY REQUIREMENTS
 


 
 
 [logo.jpg]
 
 
 
 
Quality Strategy for NPD ODM Outsourcing
 
 
 
 
 
 
Doc. Number: TBD
Revision: proposed Rev 1
Release Date: not released yet
 
 
 
 
 
 
 
 
Authorization:
 
1.1.1.1.  Prepared By:
 
 
 
1.1.1.2. Plantronics Quality
 
 
1.1.1.3. Approved by:
 
 
VP, Worldwide Quality
 
1.1.1.4. Update By:
 
 
1.1.1.5. 
 
 
1.1.1.6. 
 
 
1.1.1.7. Approved by:
 
 
 



 


 
1.2.  
 

 
1.3.  
REVISION HISTORY

 


 
SUMMARY OF CHANGE
UPDATE
Owner
 New Document
 
Quality Assurance
     



 
1.0  
PURPOSE



 
Establish a strategy for managing quality requirements for ODM NPD programs to
establish clear roles and responsibilities, and ownership of requirements.
 


 


 
2.0  
RESPONSIBILITY



 
PLT QUALITY AND ODM ARE RESPONSIBLE FOR THE IMPLEMENTATION OF THIS DOCUMENT.




3.0  
DEFINITIONS

 


 
·  
VTM = 产品验证测试矩阵 (Verification Test Matrix)

·  
PRD = 产品需求书 (Product Requirements Document)

·  
EB = 工程试产 (Engineer Build)

·  
VB =验证性试产 (Verification Build)

·  
AB = 采纳性试产 (Acceptance Build)

·  
PAE = 产品保证工程师 (Product Assurance Engineer)

·  
SQE = 供应商管理工程师 (Supplier Quality Engineer)

·  
PRCS = 产品发货通行 (Product Release Customer Ship)

·  
PLT = 缤特力通讯科技有限公司 (Plantronics, Inc.)

·  
SQA = 软件保证工程师 (Software Quality Assurance Engineer)



 


 
4.0  
QUALITY STRATEGY (English Version)



 
 
*** Certain information in this section has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 


 



